2015 IL 119178



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 119178)

        In re MICHAEL D., a Minor (The People of the State of Illinois, Appellee, v.
                               Michael D., Appellant).


                              Opinion filed December 17, 2015.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

         Chief Justice Garman and Justices Kilbride, Karmeier, and Theis concurred in
     the judgment and opinion.

        Justice Burke dissented, with opinion, joined by Justice Freeman.



                                          OPINION

¶1          At issue is whether, in a juvenile delinquency case, this court’s rules allow a
     minor to appeal an order continuing the case under supervision, when the order is
     entered after a finding of guilty. We hold that no supreme court rule provides for
     appeal of such orders.
¶2                                           BACKGROUND

¶3       The State filed a petition for adjudication of wardship against respondent,
     Michael D., charging him with two counts of misdemeanor theft. Count I alleged
     that he obtained control over property of another under circumstances that would
     have reasonably induced him to believe that it was stolen (720 ILCS 5/16-1(a)(4)
     (West 2014)). Count 2 alleged that he committed theft by deception (720 ILCS
     5/16-1(a)(2) (West 2014)). Following a bench trial, the circuit court of Cook
     County found him guilty of both counts. Respondent filed a motion to reconsider,
     and the circuit court acquitted him of count I.

¶4       At a hearing, the probation officer recommended that respondent be placed on
     supervision for one year. The State recommended a sentence of one year’s
     probation and asked that the minor be required to make restitution of $160 to the
     victim. The trial court entered an order continuing the case under supervision for
     one year. The order also referred respondent for a TASC evaluation and ordered
     him to pay $160 in restitution to the victim. The continuance of the case under
     supervision with conditions was memorialized in both a “Supervision Order” and a
     “Sentencing Order.” On the sentencing order, the judge checked the box next to
     “No finding or judgment of guilty entered.” The court did not adjudge respondent a
     ward of the court. The court advised respondent of his appeal rights and appointed
     the State Appellate Defender to represent him.

¶5       Respondent appealed, and the appellate court dismissed the appeal for lack of
     jurisdiction. 2015 IL App (1st) 143181. 1 The court explained that, until recently,
     supervision could be ordered in a juvenile case only prior to a determination of guilt
     (see 705 ILCS 405/5-615(1) (West 2012)), and the appellate court had already
     determined that such orders were not appealable (see In re A.M., 94 Ill. App. 3d 86,
     90 (1981). The court noted that a recent statutory change allowed supervision
     orders to be entered in juvenile cases after a finding of guilt (see 705 ILCS
     405/5-615(1)(b) (West 2014)), but held that this change did not make such orders
     appealable under any supreme court rule. 2015 IL App (1st) 143181, ¶¶ 53-55. The
     court stated that Illinois Supreme Court Rule 660(a) (eff. Oct. 1, 2001) gives the
     appellate court jurisdiction to review final judgments in juvenile cases, 2 but that a

         1
          Respondent appealed only the finding of guilty. He did not challenge the restitution order or
     any other condition of supervision.
         2
          Jurisdiction to review final judgments is given to the appellate court not by Supreme Court
     Rule 660(a) but by article VI, section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6).
                                                      -2-
       supervision order is not a final judgment. 2015 IL App (1st) 143181, ¶ 54. Illinois
       Supreme Court Rule 662 (eff. Oct. 1, 1975) gives the appellate court jurisdiction to
       review certain interlocutory orders in juvenile cases, but not supervision orders.
       2015 IL App (1st) 143181, ¶ 55. The court noted that Illinois Supreme Court Rule
       604(b) (eff. Dec. 11, 2014) gives the appellate court jurisdiction over adult
       supervision orders, but found that rule inapplicable to juvenile cases. 2015 IL App
       (1st) 143181, ¶ 53. The court therefore dismissed the appeal for lack of jurisdiction.

¶6         We allowed respondent’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Jan.
       1, 2015).



¶7                                            ANALYSIS

¶8         On appeal, respondent argues that postdelinquency supervision orders are final,
       appealable orders under this court’s rules. Respondent further argues that, if such a
       reading is not clear from the plain language of the rules, then the rules should be
       interpreted in a way to avoid an unconstitutional reading that would bar a juvenile’s
       right to appeal. Alternatively, respondent asks that we amend our rules to make
       postdelinquency supervision orders appealable.

¶9         This case involves interpretation of both a statute and supreme court rules. The
       same rules of construction apply to both. People v. Roberts, 214 Ill. 2d 106, 116
       (2005). Our primary goal is to ascertain and give effect to the intent of the drafters.
       People v. Perkins, 229 Ill. 2d 34, 41 (2007). The most reliable indicator of the
       drafters’ intent is the language used, given its plain and ordinary meaning. Id.
       When the statutory language is clear, it must be given effect without resort to other
       tools of interpretation. It is never proper to depart from plain language by reading
       into a statute exceptions, limitations, or conditions which conflict with the clearly
       expressed legislative intent. People v. Rissley, 206 Ill. 2d 403, 414 (2003). Our
       review is de novo. People v. Suarez, 224 Ill. 2d 37, 41-42 (2007).

¶ 10      The Illinois Constitution gives the appellate court jurisdiction to review final
       judgments. Ill. Const. 1970, art. VI, § 6. That same section provides that this court
       may provide, by rules, for appeals from other than final judgments. Id. Thus,


       Rule 660(a) provides that the criminal appeals rules apply to appeals from final judgments in
       delinquent minor proceedings.
                                                   -3-
       postguilt supervision orders in juvenile delinquency cases are appealable either if
       they are final judgments, or if this court has provided for their appealability by rule.

¶ 11      Section 5-615(1) of the Juvenile Court Act (Act) (705 ILCS 405/5-615(1)
       (West 2014)) provides as follows:

                “§ 5-615. Continuance under supervision.

               (1) The court may enter an order of continuance under supervision for an
           offense other than first degree murder, a Class X felony or a forcible felony:

                   (a) upon an admission or stipulation by the appropriate respondent or
                minor respondent of the facts supporting the petition and before the court
                makes a finding of delinquency, and in the absence of objection made in
                open court by the minor, his or her parent, guardian, or legal custodian, the
                minor’s attorney or the State’s Attorney; or

                    (b) upon a finding of delinquency and after considering the
                circumstances of the offense and the history, character, and condition of the
                minor, if the court is of the opinion that:

                         (i) the minor is not likely to commit further crimes;

                        (ii) the minor and the public would be best served if the minor were
                    not to receive a criminal record; and

                       (iii) in the best interests of justice an order of continuance under
                    supervision is more appropriate than a sentence otherwise permitted
                    under this Act.”

¶ 12       Subsection (b), which allows the court to place a minor on supervision after a
       finding of delinquency has been made, became effective on January 1, 2014. Prior
       to that, supervision was an option in a delinquency case only before a delinquency
       finding was made. See In re Veronica C., 239 Ill. 2d 134, 146-47 (2010). In A.M.,
       94 Ill. App. 3d 86, the appellate court determined that supervision orders entered
       under the previous version of the statute were not appealable. 3 The A.M. court
       reasoned that supervision orders entered in a juvenile proceeding are not final
           3
             The supervision order in that case was entered after an adjudicatory hearing at which the minor
       was found guilty of simple battery. See A.M., 94 Ill. App. 3d at 87. However, it appears that no one
       raised the timing of the supervision order as an issue. In In re M.W.W., the same court recognized
       that supervision is not an option after a finding of guilty. 125 Ill. App. 3d 833, 835 (1984).
                                                      -4-
       orders. Id. at 88. See also M.W.W., 125 Ill. App. 3d at 835 (“if in fact the order here
       is an order for continuance under supervision *** then the State’s assertion of
       unappealability is correct”). Respondent does not contest the correctness of these
       decisions and concedes that a supervision order entered prior to a finding of
       delinquency is not an appealable order.

¶ 13        The question, then, is whether a supervision order entered after a finding of
       delinquency is a final, appealable order. A final judgment is one that finally
       determines the litigation on the merits “ ‘so that, if affirmed, the only thing
       remaining is to proceed with the execution of the judgment.’ ” (Internal quotation
       marks omitted.) In re Commitment of Hernandez, 239 Ill. 2d 195, 202 (2010)
       (quoting In re M.M., 337 Ill. App. 3d 764, 771 (2003)). In In re Samantha V., 234
       Ill. 2d 359, 365 (2009), this court explained that there are three phases to a juvenile
       delinquency proceeding: the findings phase, the adjudicatory phase, and the
       dispositional phase. At the findings phase, the trial court conducts a trial and
       determines whether the minor is guilty. If the court finds the minor guilty, a
       delinquency finding is made and the court proceeds to the adjudicatory phase. At
       the adjudicatory phase, the court determines if the minor should be made a ward of
       the court. If the minor is made a ward of the court, the case then proceeds to the
       dispositional phase, at which the court fashions an appropriate sentence. Id. at
       365-66. The final judgment in a juvenile delinquency case is the dispositional
       order. In re J.N., 91 Ill. 2d 122, 127 (1982).

¶ 14       It is difficult to see how anything referred to as a “continuance” could be a final
       judgment. And, indeed, the plain language of section 5-615 shows that, whether
       entered preguilt or postguilt, a continuance under supervision is not a final order.
       The court may enter the continuance under supervision either “before the court
       makes a finding of delinquency” (720 ILCS 405/5-615(1)(a) (West 2014)) or “upon
       a finding of delinquency” (720 ILCS 405/5-615(1)(b) (West 2014)). Thus, the
       continuance under supervision is made either before phase one or immediately
       following phase one. This is confirmed by subsection (7) which explains what
       happens when the court finds that a condition of supervision has not been fulfilled:
       “If the court finds that a condition of supervision has not been fulfilled, the court
       may proceed to findings, adjudication, and disposition [preguilt] or adjudication
       and disposition [postguilt].” 720 ILCS 405/5-615(7) (West 2014). Whether the
       supervision order is entered preguilt or postguilt, it is still entered before the second
       and third phases. Further, when a case has proceeded through the second and third

                                                 -5-
       phases and the court must enter a dispositional order, supervision is not one of the
       sentencing alternatives. See 705 ILCS 405/5-710(1) (West 2014).

¶ 15       The record shows that respondent’s case never made it to phase two. Although
       respondent insists that a final, appealable order was entered, he also concedes in his
       brief that the trial court never made him a ward of the court. Having conceded that
       phase two was not completed, the respondent cannot argue that a final order was
       entered. Further, although the trial judge found respondent guilty, he did not enter
       judgment on that finding when he agreed to the continuance under supervision. The
       order continuing the case under supervision specifically states, “No finding or
       judgment of guilty entered.” Again, the final judgment in a juvenile delinquency
       case is the dispositional order, and the trial court did not enter a dispositional order.
       He declined to enter judgment on the guilty finding and continued the case under
       supervision.

¶ 16      Respondent contends that a postguilt supervision order is akin to adult
       supervision and that adult supervision orders are appealable. It is true that adult
       supervision orders are appealable, but they are appealable not because they are final
       judgments but because a rule of this court makes them so. This court explained in
       Kirwan v. Welch, 133 Ill. 2d 163, 167 (1989), why supervision orders are not final
       judgments:

           “[W]e conclude that a disposition of supervision is not a final judgment. As
           noted above, supervision does not dispose of the proceedings on the underlying
           offense but merely defers the proceedings until the conclusion of the period of
           supervision. An order of supervision does not possess any of the characteristics
           of finality: it does not terminate the litigation between the parties on the merits
           of the cause or settle the rights of the parties. (See People ex rel. Mosley v.
           Carey (1979), 74 Ill. 2d 527, 537.) On the contrary, when supervision is
           imposed, a judgment on the underlying offense is deferred until the period of
           supervision is completed.”

¶ 17       Adult supervision orders are appealable not because they are final judgments
       but because of Illinois Supreme Court Rule 604(b) (eff. Dec. 11, 2014), which
       provides as follows:

               “(b) Appeals When Defendant Placed Under Supervision or Sentenced to
           Probation, Conditional Discharge or Periodic Imprisonment. A defendant who
           has been placed under supervision or found guilty and sentenced to probation or
                                                 -6-
           conditional discharge (see 730 ILCS 5/5–6–1 through 5–6–4), or to periodic
           imprisonment (see 730 ILCS 5/5–7–1 through 5–7–8), may appeal from the
           judgment and may seek review of the conditions of supervision, or of the
           finding of guilt or the conditions of the sentence, or both. He or she may also
           appeal from an order modifying the conditions of or revoking such an order or
           sentence.” 4

¶ 18       For two reasons, Rule 604(b) does not make juvenile supervision orders
       appealable. First, when it mentions supervision, probation, or conditional
       discharge, it specifically references sections 5-6-1 through 5-6-4 of the Unified
       Code of Corrections. Thus, by its plain language, it applies only to supervision
       orders entered under the Unified Code of Corrections. Second, as this court
       explained in In re B.C.P., 2013 IL 113908, ¶ 5, Illinois Supreme Court Rule 660(a)
       (eff. Oct. 1, 2001), incorporates the criminal appeals rules for use in delinquent
       minor cases, but does so only as to final judgments. 5 Thus, we concluded in that
       case that Rule 604(a)’s provision granting the State the right to appeal suppression
       orders was not made applicable to juvenile cases through Rule 660(a). 2013 IL
       113908, ¶ 5. Clearly, then, a supervision order entered in a juvenile case is not
       appealable under Rule 604(b).

¶ 19       The only Illinois Supreme Court Rule that grants appeals of interlocutory
       orders in juvenile cases is Illinois Supreme Court Rule 662 (eff. Oct. 1, 1975). This
       rule, however, specifies the interlocutory orders that it makes appealable, and an
       order continuing a delinquent minor proceeding under supervision is not one of
       them. Thus, no supreme court rule makes juvenile supervision orders appealable.

¶ 20       Respondent cites the canon of construction that, where reasonably possible, a
       statute or rule must be construed in a manner that upholds its constitutionality and
       validity. See People v. Carney, 196 Ill. 2d 518, 526 (2001). According to

           4
             The legislature provided in section 5-6-3.1(h) of the Unified Code of Corrections (730 ILCS
       5/5-6-3.1(h) (West 2014)) that a “disposition of supervision is a final order for the purposes of
       appeal.” The legislature, however, has no power to make nonfinal orders appealable. In re Curtis B.,
       203 Ill. 2d 53, 60 (2002). That is a power given solely to this court by article VI, section 6, of the
       constitution. Ill. Const. 1970, art. VI, § 6; Almgren v. Rush-Presbyterian-St. Luke’s Medical Center,
       162 Ill. 2d 205, 213 (1994). This court explained in Kirwan that this section of the code does not
       make a supervision order a final adjudication on the merits and that it should be viewed simply as a
       rule of procedure supplementing Rule 604(b). Kirwan, 133 Ill. 2d at 167-68.
            5
             Rule 660(a) provides that, “Appeals from final judgments in delinquent minor proceedings,
       except as otherwise specifically provided, shall be governed by the rules applicable to criminal
       cases.” Ill. S. Ct. R. 660(a) (eff. Oct. 1, 2001).
                                                       -7-
       respondent, construing our rules to mean that postdelinquency supervision orders
       are not appealable would deny juveniles the fundamental right to appeal guaranteed
       by article VI, section 6, of the constitution. Respondent further contends that such a
       construction would violate the equal protection clauses of the United States and
       Illinois Constitutions (U.S. Const., amend. XIV, § 1; Ill. Const. 1970, art. I, § 2)
       because juveniles would be treated differently than adults who receive supervision.

¶ 21       Respondent’s contentions are meritless. The right to appeal guaranteed by
       article VI, section 6, of the constitution applies only to final judgments. Ill. Const.
       1970, art. VI, § 6. Whether to allow appeals from other than final judgments is a
       power given exclusively to this court by article VI, section 6. Id. As explained
       above, a supervision order in a juvenile case, whether entered before or after a
       delinquency finding, is not a final order. Thus, construing the supreme court rules
       as not allowing appeals of juvenile supervision orders does not violate the
       constitution.

¶ 22       Respondent’s equal protection claim is more of an assertion than an argument.
       Respondent devotes a mere four sentences to this claim, and simply asserts that
       juveniles who receive supervision after a delinquency finding are similarly situated
       to adults who are sentenced to supervision and that there is no rational basis for
       treating them differently. As this court explained in In re Derrico G., 2014 IL
       114463—another case in which a juvenile tried to raise an equal protection claim
       regarding the differences between the supervision provisions for juveniles and
       those for adults—juveniles are simply not similarly situated to adults. This court
       noted that the equal protection clause forbids disparate treatment of persons who
       are “ ‘in all relevant respects alike’ ” (emphasis omitted) (id. ¶ 92 (quoting
       Nordlinger v. Hahn, 505 U.S. 1, 10 (1992))), and then explained that juvenile
       proceedings are “fundamentally different from criminal proceedings” (id. ¶ 103)
       and that the reason the Act exists separate and apart from the Criminal Code and the
       Code of Corrections is that the “legislature has recognized that juveniles are not
       similarly situated to adults” (id. ¶ 101). More specifically, respondents placed
       under supervision in juvenile delinquency proceedings are not in the same situation
       as an adult criminal defendant placed under supervision. In the criminal context,
       the court must wait to dismiss the charges against the defendant until the conclusion
       of the supervision period, and may do so only if the defendant has successfully
       complied with all the terms of supervision. 730 ILCS 5/5-6-3.1(e) (West 2014). By
       contrast, when a juvenile is placed under supervision, the court may vacate the
       finding of delinquency at any time, and can do so even if the minor has not
                                                -8-
       complied with all of the conditions of supervision. 705 ILCS 405/5-615(4) (West
       2014). 6 Juveniles placed under court supervision are not similarly situated to adult
       criminal defendants placed under supervision, and therefore respondent cannot
       make even the threshold showing necessary to establish an equal protection
       violation.

¶ 23       Finally, respondent argues that, if this court determines that the rules as
       currently written do not allow for appeals of postdelinquency juvenile supervision
       orders, then we should modify our rules to make them appealable. This court’s
       rulemaking procedures are set forth in Illinois Supreme Court Rule 3 (eff. Mar. 22,
       2010). The typical procedure involves a proposed rule going through this court’s
       Rules Committee (Ill. S. Ct. R. 3(b)), and, where appropriate a Judicial Conference
       committee or a Supreme Court committee (Ill. S. Ct. R. 3(d)(1)). When a proposed
       rule is recommended for adoption, it is submitted for public hearing. Ill. S. Ct. R.
       3(d)(1), (3). Rule 3(a)(1) states that one of the reasons that the rulemaking
       procedures exist is to “provide an opportunity for comments and suggestions by the
       public, the bench, and the bar.” Ill. S. Ct. R. 3(a)(1). This court, however, has
       reserved the right to dispense with Rule 3’s procedures. See Ill. S. Ct. R. 3(a)(2).

¶ 24        Here, respondent argues that this court should dispense with the rulemaking
       procedures and, in this opinion, modify either Rule 604(b) or 660(a) to allow
       juveniles to appeal postdelinquency supervision orders. Respondent noted that this
       is the procedure this court followed in B.C.P., 2013 IL 113908, ¶¶ 15, 17-18, when
       it modified Rule 660(a) to allow the State to appeal interlocutory suppression
       orders in juvenile delinquency proceedings. In that case, this court explained that,
       beginning in 1998, there was a shift in the policy of the Act to make juvenile
       delinquency proceedings more like adult criminal proceedings. Id. ¶ 13.
       Specifically, the legislature wanted to shift the purpose of the Act from the singular
       goal of rehabilitation to one that also included protecting the public and “ ‘holding
       juvenile offenders accountable for violations of the law.’ ” Id. (quoting People v.
       Taylor, 221 Ill. 2d 157, 167 (2006)). This shift in policy had led this court to hold
       that juveniles were now entitled to many of the same protections that adult
       criminals receive, and we explained that this same policy shift meant that the State
       has the same interest in appealing interlocutory suppression orders in juvenile cases

           6
            This section provides in relevant part that, “The court may terminate a continuance under
       supervision at any time if warranted by the conduct of the minor and the ends of justice or vacate the
       finding of delinquency or both.” 705 ILCS 405/5-615(4) (West 2014).

                                                       -9-
       that it does in criminal cases. Id. ¶¶ 14-15. This court believed that the State’s
       argument for why it had the same need for appeal of suppression orders in juvenile
       cases that it had in criminal cases was sufficiently compelling that this court could
       modify the rule without first turning the question over to the rules committee. Id.
       ¶ 17.

¶ 25        Respondent contends that the case for allowing juveniles to appeal
       postdelinquency supervision orders is similarly compelling. Respondent provides a
       statement from the floor debates when the postdelinquency supervision provision
       was being considered. Representative Tracy said that the purpose of the
       amendment was to “create[ ] parity among the way we sentence juveniles and
       adults.” 98th Ill. Gen. Assem., House Proceedings, May 29, 2013, at 96 (statements
       of Representative Tracy). Thus, respondent argues that juveniles should have the
       same right to appeal suppression orders that adult criminal defendants have.
       Respondent also notes that this court has zealously guarded the appellate rights of
       juveniles by providing for expedited appeals in delinquent minor proceedings. See
       Ill. S. Ct. R. 660A (eff. July 1, 2013). Finally, respondent argues that an entire class
       of cases should not be insulated from appellate review, and the fact that the finding
       of delinquency may eventually be vacated does not make an appeal less worthy.
       Respondent points out that supervision orders remain part of a juvenile’s history
       and could adversely affect the minor’s employment opportunities or be the basis for
       a harsher punishment if the juvenile is ever convicted in criminal court. Moreover,
       minors placed on supervision must report to a probation officer and comply with
       numerous obligations.

¶ 26        The State counters by noting that, unlike the situation in B.C.P., this case
       involves a statutory change that was enacted after the shift in policy of the Act, so it
       must be presumed that the legislature believed it operated harmoniously with the
       current policies underlying the Act. Further, in B.C.P., this court was facing a
       circumstance where the State never had the right to appeal a suppression order at
       any juncture, thus severely curtailing its ability to prosecute juvenile cases. By
       contrast, a minor who has a case continued under supervision will either: (1) have
       the guilty finding vacated and the case dismissed, either at the completion of the
       period of supervision or before, which would also be the point of an appeal; or (2)
       fail to comply with supervision, at which point the case would move to adjudication
       and disposition, and the minor could appeal the final order. In either case, the minor
       has a path to having the guilty finding vacated. This is quite different from the
       situation in B.C.P. The State also contends that having a case on appeal may work
                                              - 10 -
       to the minor’s detriment in certain circumstances, by impeding the trial court’s
       ability to terminate a case or vacate a finding of guilty at any time. Finally, the State
       contends that the minor’s concerns about the possible effects of a supervision order
       on a minor’s criminal history and future employment opportunities are overstated.
       The State notes that supervision orders entered prior to a finding of guilty are also
       part of a minor’s criminal history, and these orders are indisputably not subject to
       appeal. The State further points out that minors who successfully complete
       supervision may petition the court to expunge the law enforcement records relating
       to the event (see 705 ILCS 405/5-915(1)(c) (West 2014)) and also that there is a
       confidentiality statute protecting juvenile court records (see 705 ILCS 405/1-8
       (West 2014)).

¶ 27        After considering the arguments on both sides, we believe that the minor has
       identified an issue worthy of review by this court’s rules committee. However, we
       decline the minor’s invitation to modify the rules in this opinion. Bypassing the
       rules committee and public hearing process and amending the rule in an opinion of
       this court is a power that this court exercises sparingly. In B.C.P., a majority of this
       court believed that it was clear and obvious that, in light of the shift in policy of the
       Act to hold juveniles more accountable for their crimes, the State must be allowed
       the right to appeal suppression orders in juvenile delinquency cases. Here, although
       the minor has presented a compelling argument, the State has provided a reasonable
       response to that argument, and this is not a situation where it is clear and obvious
       that respondents in juvenile delinquency cases must be given the right to appeal
       postguilt suppression orders. We note that the panel of appellate court judges who
       decided the case below actually stated that it was wise that this court’s rules do not
       allow for appeal of postguilt supervision orders in delinquent minor cases because
       of the trial court’s ability to vacate the finding of delinquency at any time: “The
       supreme court rules do not authorize our review, and, wisely so, because review at
       this point in the case would not be efficient, where the trial court could still vacate
       its prior conclusion.” 2015 IL App (1st) 143181, ¶ 56. Whether or not we ultimately
       agree with this conclusion, it helps to illustrate the fact that the differences of
       opinion and competing considerations on this issue are such that this court would
       benefit from having the issue go through the committee and public hearing process
       before we decide whether to amend the rule.




                                                - 11 -
¶ 28                                     CONCLUSION

¶ 29       The order continuing respondent’s case under supervision, although entered
       after a finding of guilty, was not a final, appealable order. Moreover, no supreme
       court rule currently provides for appeal of this type of interlocutory order. The
       appellate court therefore correctly dismissed the appeal for lack of jurisdiction, and
       we affirm that court’s judgment.



¶ 30      Affirmed.



¶ 31      JUSTICE BURKE, dissenting:

¶ 32       The majority holds that an order of supervision rendered by a circuit court after
       a finding of guilty in a juvenile delinquency case is an interlocutory order and that,
       under our current supreme court rules, such orders may not be appealed to the
       appellate court. I agree with this holding.

¶ 33       The majority also dismisses, however, respondent’s request that this court
       amend its rules to allow for the appeal of orders of supervision so that he may seek
       appellate review of the order entered against him. While the majority finds
       respondent’s argument in favor of amendment “compelling” (supra ¶ 27), it also
       notes that the State has provided a “reasonable response” to that argument (id.).
       Given the “differences of opinion and competing considerations” offered by the
       parties (id.), the majority concludes that it would be best not to decide whether to
       amend our rules in this case. Instead, the majority determines that any proposal to
       amend the rules governing the appeal of supervision orders must go through our
       rules committee and the public hearing process. In so holding, the majority makes
       clear that it has not reached any decision as to whether our rules should be
       amended, but has determined only that the answer to that question will not come in
       this case. Id. The majority therefore applies the current rules and concludes that
       respondent has no right to appeal.

¶ 34       I disagree with the majority’s refusal to answer respondent and decide whether
       our rules should be amended. The Illinois Constitution of 1970 gives this court the
       exclusive authority to provide by rule for appeals to the appellate court from other
       than final judgments of the circuit courts. Ill. Const. 1970, art. VI, § 6; In re
                                               - 12 -
       Curtis B., 203 Ill. 2d 53, 60 (2002). Pursuant to that authority, and as part of our
       general rulemaking authority, we have created a procedure, set forth in Illinois
       Supreme Court Rule 3 (eff. Mar. 22, 2010), for receiving and reviewing proposed
       rules and rule amendments.

¶ 35       In general, under Rule 3, proposals for rule amendments are submitted to our
       Supreme Court Rules Committee. Proposed amendments which come from
       members of the bench, the bar or the public are reviewed by the committee and, if
       warranted, placed on the agenda for a public hearing. If the proposal comes from a
       Supreme Court or Judicial Conference committee, it is automatically placed on the
       public hearing agenda. After the hearing, the rules committee forwards the proposal
       to this court with a recommendation to either adopt or not adopt the amendment.

¶ 36       The process outlined in Rule 3 accomplishes two important things that are
       relevant here. First, it makes it possible for a person or organization interested in
       changing the rules governing interlocutory appeals to do so outside the context of a
       case. Second, the public hearing provides an opportunity for adversarial testing of
       any proposed amendment. The hearing helps ensure that any argument in
       opposition to a suggested amendment will be heard by this court before we make a
       decision on adoption.

¶ 37       Although our Rules Committee and the public hearing process provide one way
       in which our rules regarding interlocutory appeals may be amended, it is not the
       only way. A litigant appearing before this court may also request that a supreme
       court rule governing interlocutory appeals be amended. In re B.C.P., 2013 IL
       113908. See also Ill. S. Ct. R. 3(a)(2) (eff. Mar. 22, 2010) (stating that this court
       may enact rule changes outside the Rule 3 procedures). In other words, a litigant
       may request, in an appeal before this court, that we amend our interlocutory appeal
       rules so that he or she may obtain relief. This is a proper claim to raise in this court,
       like any other claim. And this is understandable.

¶ 38       The process outlined in Rule 3 ensures that there is adversarial testing of a
       proposed rule amendment so that both sides, pro and con, have an opportunity to be
       heard. This is essentially the same process that occurs when a case is argued before
       this court. In this respect, an opinion from this court that amends a rule governing a
       matter over which this court has exclusive authority is no different from an opinion
       that holds a statutory rule unconstitutional or that alters an important common-law
       rule—we have the authority to address claims that request these changes when they

                                                - 13 -
       are properly presented in a case before us. Furthermore, once subjected to the
       adversarial testing that occurs in a case, it is appropriate and necessary that the
       claims be resolved.

¶ 39       The majority acknowledges that respondent’s contention that our rules should
       be amended is properly before us but, instead of providing an answer to that
       contention, the majority simply walks away from it, leaving it unresolved. The
       majority justifies its dismissal of respondent’s claim by explaining that the answer
       to whether our rules should be amended to allow for appeals of supervision orders
       is not “clear and obvious” (supra ¶ 27), and that the State has given a “reasonable
       response” (id.) to respondent’s argument in favor of amendment. These
       “differences of opinion” (id.), the majority reasons, mean that we cannot decide
       whether to amend our rules in this case but, instead, must defer to our rules
       committee and the public hearing process. This cannot be correct.

¶ 40       The majority is in essence saying: “Respondent, we recognize that you have
       raised a compelling argument in favor of amendment, and this contention is
       properly before us. We also recognize that we have the sole constitutional authority
       to decide this issue and that your rights and interests are at stake. However, the
       State has responded reasonably to your argument. Therefore, we are not going to
       decide the issue. The rules remain unchanged and you lose your case.” This makes
       no sense.

¶ 41       Moreover, the existence of the Rules Committee and the public hearing process
       does not, and cannot, trump the right of a litigant to receive an answer to a claim
       that is properly presented in a case on appeal. The fact that there exists an additional
       means by which other people may seek a rule amendment does not, in any way,
       eliminate our responsibility to answer a properly raised claim that directly affects
       the rights of a litigant in a case before us.

¶ 42       Now, perhaps what the majority means to say is that deciding whether to amend
       our rules is inappropriate in this case, but only at this time, because the record is
       missing an important fact, or because the parties have overlooked a key legal point
       in their briefs. There is a suggestion that this is the majority’s intent when it states
       that this court would “benefit from having the issue go through the committee and
       public hearing process before we decide whether to amend the rule.” Id.

¶ 43       The majority, however, has failed to identify any deficiency that would justify
       not answering respondent’s claim. There is no factual dispute at issue and the
                                                - 14 -
       question of whether to amend our rules has been thoroughly briefed by the parties,
       as the majority itself details at length (see id. ¶¶ 24-26). Further, if the majority
       does, in fact, mean to say only that there is something more that needs to be added
       to this case before an answer about amending the rules can be given, then the proper
       disposition is to retain jurisdiction and remand to gather that information, not to
       deny respondent any relief. By refusing to retain jurisdiction, the majority is
       saying: “Respondent, you have done nothing wrong and, in fact, have properly
       raised a compelling argument for relief. However, on the court’s own motion, we
       are going to order an additional hearing. Therefore, you lose your case.” Again, this
       makes no sense.

¶ 44       We have established that a litigant has the right to contend, in a case before this
       court, that we should amend our rules governing interlocutory appeals. In re
       B.C.P., 2013 IL 113908. Recognition of that right carries with it the concomitant
       responsibility of this court to decide the issue. It is fundamentally unfair of the
       majority to simply refuse to answer a claim—in a juvenile delinquency proceeding
       no less—when that claim is properly before us, is fully briefed and argued, and is
       potentially dispositive. This is particularly true when, by the majority’s own
       admission, the claim is “compelling.”

¶ 45       In my view, respondent’s request that we amend our rules to allow for appeal
       should be granted. Absent a rule change, minors sentenced to supervision after a
       finding of guilty will be unable to appeal any aspect of the proceedings, from
       pretrial suppression orders through sentencing. Even the sufficiency of the State’s
       evidence that brought about the supervision order cannot be contested. In short, as
       things currently stand, the proceedings entirely escape appellate review, regardless
       of how clear or prejudicial any errors may be.

¶ 46       Consider, for a moment, just one aspect of what this means. After a finding of
       guilty, a minor may be sentenced to up to two years of supervision and, as part of
       the conditions of supervision, ordered to pay restitution, as respondent was here
       (supra ¶ 4). Denial of the right to appeal means that a minor can be forced to pay
       hundreds, or even thousands, of dollars in restitution and have no way ever to
       contest that order, even if he or she is innocent of all charges. This may be an
       “efficient” scheme for the State, as the appellate court below described it (id. ¶ 27),
       but it is hardly fair. The need for a rule change is obvious.



                                               - 15 -
¶ 47      I would amend our rules to allow for the appeal of orders of supervision
       rendered after a finding of guilty and remand this cause to the appellate court to
       address respondent’s appeal on the merits.

¶ 48      For the foregoing reasons, I respectfully dissent.

¶ 49      JUSTICE FREEMAN joins in this dissent.




                                             - 16 -